Mr. Justice Sterrett
delivered the opinion of the court,
The indebtedness of Luther Martin to the appellant was originally evidenced by two promissory notes, one for $1500, made in *518April 1868, and the other for $2500, about a year thereafter. These notes represented separate and distinct transactions, both as to time and the consideration on which they were respectively based; and as they matured from time to time, about every ninety days, they were renewed, but their separate identity was preserved throughout until April 8d 1874, when the $1500 note was paid and lifted by Martin, and $100 paid on account of the second note which was thereafter renewed for $2400, until August 20th 1875, when it was protested for non-payment.
Interest at the rate of ten per cent, per annum was paid on both notes and the several renewals thereof, until the first one was paid, and on the other until it was protested.
On May 7th 1869, Martin executed and delivered to the appellant a judgment-bond, in the penal sum of $5000, conditioned for the payment of two promissory notes, one for $1500 and the other for $2500, each payable ninety days from April 16th 1869, and also for the payment of any note or notes given in renewal of the same or any part thereof. On the following day judgment was entered on the bond for the penalty. The note for $1500, described in the bond, was a renewal of the one first given in April 1868, and the $2500 note was*the same .that was originally given for that amount. The appellant’s claim upon the fund for distribution was based on the lien of the judgment, and the only contention was in regard to the amount to which he was entitled.
It is apparent on the face of the judgment that it was merely security for the separate debts, represented by the two notes and the successive renewals thereof. They were the primary securities, and the judgment was secondary and collateral thereto; but, inasmuch as the notes intended to be secured were specified, and the actual amount of the debts thereby fixed at the time the judgment was entered, it was not competent, while the judgment remained unopened, to show that the real debt at that time was less than the amount specified, or to deduct payments alleged to have been made before the entry of the judgment. When the judgment Avas revived in April 1874, after the $1500 note had been lifted, and the other reduced by payment of $100 on account thereof, there was no liquidation of the amount then remaining unpaid. It was revived for the penalty $5000, subject to the conditions of the bond upon Avhich it was originally entered, and it was competent for the defendant to shoAV that the real debt evidenced by the notes was reduced by payments or credits since the entry of the original judgment. It was accordingly shown on behalf of Martin, the defendant, that .one of the notes had been paid and surrendered and $100 paid on account of the other, and also that an excess of interest amounting to four per cent, per annum was regularly paid by him on the first note until it was lifted, as above stated, and that the same excess of interest was paid on the other note and renewals *519thereof until the last one was protested. It appeared, however, that the first note was paid more than six months before the sheriff’s sale from which the fund for distribution was realized, and hence the defendant was not in a position either to sue for or set off the excess of interest paid on that note. The learned judge of the Common Pleas, however, regarded the judgment as consolidating the separate items of indebtedness evidenced by the two notes, and permitted the excess of interest paid on both, after the entry of the original judgment, to be credited as payment on account of the principal of the outstanding note. In this we think there was error. The indebtedness, evidenced by the two notes, was not consolidated. While the appellant rightfully claimed to participate in the fund, by virtue of the lien of his judgment, the notes which it was intended to secure were recognised as separate and distinct debts, and so treated by the parties throughout. When the $1500 note,was paid it was surrendered and the remaining note was reduced to $2400. It follows, therefore, that appellant’s lien was good only for the amount of the outstanding note, with interest and costs, less the excess of interest paid, after the date of the original judgment, on that note and former notes of which it was the last renewal, to be credited from time to time on account of the principal. The other debt, evidenced by the note which was paid, was extinguished and the time had gone by for the defendant to either sue for the excess of interest paid on it, or to set off the same against the outstanding note.
Decree reversed at the costs of the appellees, and it is ordered that the record be remitted to the court below, with instructions to distribute the fund in accordance with the foregoing opinion.